ESCOLIO OPINIÓN DISIDENTE DEL
JUEZ ARBONA LAGO
- 2006 DTA 11
1. La Regla 15.3 no cuenta con contraparte en el ordenamiento procesal federal. Su texto actual data del 1979, al sustituir el anterior, que disponía:

“Una mujer casada necesita el concurso de un marido, excepto:


(a) Cuando el pleito concierna a sus bienes propios o a su derecho a hogar seguro;


(b) Cuando el pleito sea entre ella y su marido;


(c) Cuando esté viviendo separada de su marido por causa de abandono de cualquiera de los cónyuges;


(d) Cuando el marido y la mujer fueren demandados conjuntamente en el cual caso podrá ella defender su propio derecho, y si el marido dejare de defenderse podrá defender también el derecho de él;

(e) Cuando por ley se disponga lo contrario. ” Sáez v. Mun. de Ponce, 84 DPR 535 (1962) nota al calce 3.